DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 8-15 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the independent claim 8 limitation(s) uses “a controller identifying….”, “a map storage including a temporary map….”, “a moving unit moving….”; and claim 9 recites “an plane analyzer calibrating….”; wherein these “…controller”, “…storage”, “…unit”, and “…analyzer” as a generic placeholder that each is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure {such as a computer, or a processor, and non-transitory computer memory components} as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 20180246518 A1); and in view of Brunner (US 20180157328 A1).
Re Claim 1, Vogel discloses a method of identifying an obstacle on a driving floor surface (see Vogel: e.g., --the robot can orient itself with the aid of these navigation sensors and/or avoid the detected obstacles, thus preventing collision.  Another typical example of a navigation sensor 110 is a camera (e.g. with a CCD or CMOS image sensor) that has a detection module for identifying the corners and edges of object (navigation features) in the environment recorded on an image by means of image data processing.--, in [0025]), the method comprising:
depth-sensing objects in an advancing direction to thereby generate first depth information, by a sensing module of a robot (see Vogel: e.g., --the detected features designate a width, a depth and/or a height--, in [0028]; Fig. 2, and, --The emitted structured light 111 strikes an obstacle H and is diffusely scattered off of it.  A camera takes a picture of the environment that depicts the light that is reflected back from the obstacle (e.g. a light line).  By means of triangulation, the distance d to the illuminated obstacles H at selected points or along the entire line can be determined based (in the case of a horizontal light line) on the vertical position x of the structured, reflected light (i.e. of the light line) in the picture.--, in [0029]);
calibrating the first depth information using floor surface information stored by a map storage of the robot to thereby generate second depth information, by a plane analyzer of the sensing module; (see Vogel: e.g., --the distance separating the robot 100 and the base station can also be determined, based, for example, on the width and/or depth of the base station 200.  This value may be used to calibrate a distance measurement. ….the following sensor parameters can be calibrated: Distance of the image sensor (e.g. CCD or CMOS sensor) from the lens (focal length); the distance of the optical axes from the light source (e.g. laser and lens); the inclination of the measurement plane (corresponds to the inclination of the optical axis of the light source, see FIG. 4A, Case b); zero point of the position x on the image sensor (see FIG. 2).  In particular the last two mentioned parameters (inclination of the optical axis of the light source and position of the zero point on the image sensor) can, in the event of a decalibration, greatly falsify the distance measurement, especially at long distances, which results in systematic measurement errors.  Both of these triangulation sensor parameters can be calibrated, for example by measuring the width of the base station (or the distance between points 1 and 4 in FIG. 3C) and by adapting (calibrating) the parameters such that measured value corresponds with a known reference value.  The depth of the base station (e.g. the distance of point 3 from the back wall, see FIG. 3C) is also known and may be used for the calibration of the mentioned parameters.--, in [0055]-[0057], and, --the navigation module calculates a docking position from the detected geometric features (navigation features) of the base station and then directs the robot into this position….The calculation of the docking position depends on one or more parameters that can be calibrated if the exact docking position is known.  These parameters are, for example, the position of the navigation sensor 110 on the robot 100.--, in [0059]-[0060]), 
Vogel however does not explicitly disclose the calibration of depth information,
 Brunner teaches calibrating the first depth information (see Brunner: e.g., -- Calibration methods for orienting depth values between sensors are also presented.  The calibration methods may generate both rotation and translation transformations that can be used to determine the location of a depth value acquired in one sensor from the perspective of another sensor.  The calibration process may itself include visual feedback to direct a user assisting with the calibration--, in abstract; and, Fig. 8, and, in -- These means and normals may be stored for subsequent processing as described in greater detail herein (or in some embodiments may be determined only at the time of their use).  In some embodiments, each sample includes only the depth values, and after all the desired samples are collected, the system then iterates over them to generate the normals and means.--,  in [0052]-[0053], and [0058]-[0059]);
Vogel and Brunner are combinable as they are in the same field of endeavor:  using the depth information to identify the location of object. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vogel’s method using Brunner’s teachings by including calibrating the first depth information to Vogel’s calibration in order to determine the location of a depth value (see Brunner: e.g. in abstract, and [0052]-[0053], and [0058]-[0059]);
Vogel as modified by Brunner further disclose identifying an obstacle from the second depth information, by a controller (see Vogel: e.g., -- the detection of obstacles by means of a navigation module of the robot which has a navigation sensor, as well as testing whether, within a defined area around the base station, access to the base station for the robot is impeded by detected obstacles.--, in [0011]); and
storing position information for the identified obstacle in a temporary map of the map storage, by the controller (see Vogel: e.g., -- the navigation of the robot based on at least one of the detected geometric features and on an electronic map of the area in which the robot operates.  The position of a base station of the robot is designated on the electronic map.--, in [0011]-[0012]; and, -- The navigation module of the robot 100 collects with the aid of the navigation sensor 110 information regarding the position of "navigation features" in the environment of the robot, e.g. geometric features of objects such as, e.g. those of obstacles, as well as information regarding the floor covering, etc. Geometric features are, for example, surfaces (e.g. a wall), lines (e.g. the contours of a wall, furniture or other objects in the environment of the robot 100) and points (e.g. on corners or edges of objects in the environment of the robot 100).  Every navigation feature can be associated with a position (including orientation) in the room and, if needed, recorded on the electronic map of the robot 100.--, in [0024]).

Re Claim 2, Vogel as modified by Brunner further disclose wherein generating the first depth information further includes generating the first depth information including x, y, and z values by sensing depths of a plane and objects on the plane in a driving direction of the robot, by a depth sensor of the sensing module (see Vogel: e.g., Fig. 1B, Fig. 8, and, -- In the following, the navigation features 201, 202 will be designated as boundary lines or, in short, as lines.  These two lines 201 and 202 each have a characteristic length which corresponds to the width (in horizontal direction) of the side surface (line 201) and of the front surface (line 202).  Further, the two lines 201 and 202 include a certain angle (e.g. a right angle).  If, for example, the base station 200 (e.g. in a horizontal plane that lies at a certain height above the floor) has a rectangular cross sectional area having side lengths of, e.g. 5 cm and 15 cm and the robot 100,--, in [0031]; also see Brunner: e.g., in Fig. 3, Fig. 4, and in [0044]). 

Re Claim 4, Vogel as modified by Brunner further disclose generating image information by capturing things in the advancing direction by a vision sensor of the sensing module (see Vogel: e.g., -- The navigation module of the robot 100 collects with the aid of the navigation sensor 110 information regarding the position of "navigation features" in the environment of the robot, e.g. geometric features of objects such as, e.g. those of obstacles, as well as information regarding the floor covering, etc. Geometric features are, for example, surfaces (e.g. a wall), lines (e.g. the contours of a wall, furniture or other objects in the environment of the robot 100) and points (e.g. on corners or edges of objects in the environment of the robot 100).  Every navigation feature can be associated with a position (including orientation) in the room and, if needed, recorded on the electronic map of the robot 100….a navigation sensor 110 is a camera (e.g. with a CCD or CMOS image sensor) that has a detection module for identifying the corners and edges of object (navigation features) in the environment recorded on an image by means of image data processing. --, in [0024]-[0025]), wherein
the identifying includes:
identifying, by the controller, a border line where a difference in color between two adjacent pixels in the image information is a preset reference or more (see Vogel: e.g., -- The navigation module of the robot 100 collects with the aid of the navigation sensor 110 information regarding the position of "navigation features" in the environment of the robot, e.g. geometric features of objects such as, e.g. those of obstacles, as well as information regarding the floor covering, etc. Geometric features are, for example, surfaces (e.g. a wall), lines (e.g. the contours of a wall, furniture or other objects in the environment of the robot 100) and points (e.g. on corners or edges of objects in the environment of the robot 100).  Every navigation feature can be associated with a position (including orientation) in the room and, if needed, recorded on the electronic map of the robot 100….a navigation sensor 110 is a camera (e.g. with a CCD or CMOS image sensor) that has a detection module for identifying the corners and edges of object (navigation features) in the environment recorded on an image by means of image data processing. --, in [0024]-[0025]); and
maintaining an area corresponding to the border line in the first depth information or the second depth information (see Vogel: e.g., -- The navigation module of the robot 100 collects with the aid of the navigation sensor 110 information regarding the position of "navigation features" in the environment of the robot, e.g. geometric features of objects such as, e.g. those of obstacles, as well as information regarding the floor covering, etc. Geometric features are, for example, surfaces (e.g. a wall), lines (e.g. the contours of a wall, furniture or other objects in the environment of the robot 100) and points (e.g. on corners or edges of objects in the environment of the robot 100).  Every navigation feature can be associated with a position (including orientation) in the room and, if needed, recorded on the electronic map of the robot 100….a navigation sensor 110 is a camera (e.g. with a CCD or CMOS image sensor) that has a detection module for identifying the corners and edges of object (navigation features) in the environment recorded on an image by means of image data processing. --, in [0024]-[0025]).

Re Claim 5, Vogel as modified by Brunner further disclose wherein the storing further includes converting x, y, and z values of the obstacle in the second depth information into coordinates in relation to the robot and storing the coordinates in the temporary map (see Vogel: e.g., -- The navigation module of the robot 100 collects with the aid of the navigation sensor 110 information regarding the position of "navigation features" in the environment of the robot, e.g. geometric features of objects such as, e.g. those of obstacles, as well as information regarding the floor covering, etc. Geometric features are, for example, surfaces (e.g. a wall), lines (e.g. the contours of a wall, furniture or other objects in the environment of the robot 100) and points (e.g. on corners or edges of objects in the environment of the robot 100).  Every navigation feature can be associated with a position (including orientation) in the room and, if needed, recorded on the electronic map of the robot 100….a navigation sensor 110 is a camera (e.g. with a CCD or CMOS image sensor) that has a detection module for identifying the corners and edges of object (navigation features) in the environment recorded on an image by means of image data processing. --, in [0024]-[0025]).

Re Claim 6, Vogel as modified by Brunner further disclose refraining from storing in the temporary map, by the controller, if a height of the obstacle is a preset reference or less (see Vogel: e.g., -- Once the base station has been recognized at a new position, various options for further action become available to the robot.  If the new position deviates only slightly from the former one (for example, by a distance of less than 1 m), then the new position of the base station is recorded and the former one is deleted.  This is particularly useful when the navigation sensor simultaneously examines the former position of the base station and no base station is detected at this position.  If a base station is detected at a location in the area of robot operation that is far away from the previous base station, then this may be due to the presence of a second base station.  In this case the position of the base station is newly recorded and the former position is retained for later verification.--, in [0044]).

Re Claim 7, Vogel as modified by Brunner further disclose after the robot moves, identifying, by the controller, whether the obstacle is positioned within an operation range of the robot and, if the obstacle is positioned out of the operation range of the robot, deleting the obstacle from the temporary map (see Vogel: e.g., in [0024]-[0025]).


Re Claims 8-10, and 12-15, claims 8-10, and 12-15 are the corresponding robot claims to claims 1-2, and 4-7 respectively. Thus claims 8-10, and 12-15 are rejected for the same reasons as discussed above for Claims 1-2, and 4-7 respectively. Furthermore, Vogel as modified by Brunner further disclose robot identifying an obstacle on a driving surface, comprising: a sensing module depth-sensing objects, a controller identifying an obstacle in the second depth information; a map storage including a temporary map storing position information; and a moving unit moving the robot under control of the controller (see Vogel: e.g., --the robot can orient itself with the aid of these navigation sensors and/or avoid the detected obstacles, thus preventing collision.  Another typical example of a navigation sensor 110 is a camera (e.g. with a CCD or CMOS image sensor) that has a detection module for identifying the corners and edges of object (navigation features) in the environment recorded on an image by means of image data processing.--, in [0025]).

Claims 3, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel as modified by Brunner, and further in view of LUKIERSKI (US 20180189565 A1, which claims the priority of Foreign Appl. GB 1515378, File Date: 8/28, 2015).
Re Claim 3, although Vogel as modified by Brunner further disclose the identifying the plane of a floor surface (see Vogel: e.g., -- The navigation module of the robot 100 collects with the aid of the navigation sensor 110 information regarding the position of "navigation features" in the environment of the robot, e.g. geometric features of objects such as, e.g. those of obstacles, as well as information regarding the floor covering, etc. Geometric features are, for example, surfaces (e.g. a wall), lines (e.g. the contours of a wall, furniture or other objects in the environment of the robot 100) and points (e.g. on corners or edges of objects in the environment of the robot 100).  Every navigation feature can be associated with a position (including orientation) in the room and, if needed, recorded on the electronic map of the robot 100.--, in [0024]);
Vogel as modified by Brunner however do not explicitly disclose removing a first area from the first depth information in a case where the x, y, and z values of the first area are input to a plane equation constituting the floor surface information and are determined to be in the floor surface;
LUKIERSKI teaches removing a first area from the first depth information in a case where the x, y, and z values of the first area are input to a plane equation constituting the floor surface information and are determined to be in the floor surface (see LUKIERSKI: e.g., --FIGS. 2A and 2B is shown from above as being planar with a lower surface this need not be the case in all implementations, for example an environment may be aerial or within extra-terrestrial space.  The lower surface of the space also need not be a level floor, e.g. it may comprise an inclined plane and/or multi-level series of planes.--, in [0043], and, -- Occupancy maps, such as two-dimensional grids as shown in FIG. 3, provide a simple yet effective method to enable a robotic device to map a space.  The occupancy maps may be stored as a matrix and/or array data structure in memory.  In certain cases, entries may be binary, e.g. indicating a presence or absence of an object;--, in [0049]; and, -- The floor and wall plane may be used as "clipping planes" to exclude depth data from subsequent processing.--, in [0093]);
Vogel (as modified by Brunner) and LUKIERSKI are combinable as they are in the same field of endeavor:  using the depth information to identify the floor plane and the location of object. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Vogel (as modified by Brunner)’s method using LUKIERSKI’s teachings by including removing a first area from the first depth information in a case where the x, y, and z values of the first area are input to a plane equation constituting the floor surface information and are determined to be in the floor surface to Vogel’s process of identifying the location of object  in order to mapping a space including floor plane, wall plane and objects (see LUKIERSKI: e.g. Figs. 2A-2B in [0043], [0049], and [0093]).

Re Claim 11, claim 11 is the corresponding robot claims to claim 3 respectively. Thus claim 11 is rejected for the same reasons as discussed above for Claim 3 respectively. Furthermore, Vogel as modified by Brunner ) and LUKIERSKI further disclose robot identifying an obstacle on a driving surface, comprising: a sensing module depth-sensing objects, a controller identifying an obstacle in the second depth information; a map storage including a temporary map storing position information; and a moving unit moving the robot under control of the controller (see Vogel: e.g., --the robot can orient itself with the aid of these navigation sensors and/or avoid the detected obstacles, thus preventing collision.  Another typical example of a navigation sensor 110 is a camera (e.g. with a CCD or CMOS image sensor) that has a detection module for identifying the corners and edges of object (navigation features) in the environment recorded on an image by means of image data processing.--, in [0025]).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667